Citation Nr: 1611691	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  14-11 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction as secondary to type II diabetes mellitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for peripheral vascular disease, to include as due to herbicide exposure and as secondary to type II diabetes mellitus. 

5.  Entitlement to service connection for a prostate disorder, to include as due to herbicide exposure and as secondary to type II diabetes mellitus.

6.  Entitlement to service connection for hyperlipidemia.


7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for an acquired psychiatric disorder as secondary to a cerebrovascular accident.

9.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment only under the provisions of 38 U.S.C.A. § 1702.

10.  Entitlement to service connection for a gastrointestinal disorder with symptomatic anemia, to include as due to herbicide exposure.
 
11.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to type II diabetes mellitus.

12.  Entitlement to service connection for a cerebrovascular accident, to include as due to herbicide exposure and as secondary to type II diabetes mellitus and hypertension.  

13.  Entitlement to service connection for a bilateral arm disorder (claimed as loss of use of the arms or neuropathy), to include as secondary to type II diabetes mellitus and a cerebrovascular accident.  

14.  Entitlement to service connection for a bilateral leg disorder (claimed as loss of use of the legs or neuropathy), to include as secondary to type II diabetes mellitus and a cerebrovascular accident.  

15.  Entitlement to service connection for nephropathy (a kidney condition), to include as due to herbicide exposure and as secondary to type II diabetes mellitus.

16.  Entitlement to service connection for headaches, to include as due to herbicide exposure, and to include as secondary to hypertension and a CVA.  

17.  Entitlement to service connection for dizziness, to include as secondary to hypertension, a cerebrovascular accident, and a psychiatric disorder.  

18.  Entitlement to service connection for a bilateral eye disorder (retinopathy, diplopia, and blindness), to include as due to herbicide exposure and as secondary to hypertension, a cerebrovascular accident, and type II diabetes mellitus.

19.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure and as secondary to type II diabetes mellitus and a cerebrovascular accident.

20.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

21.  Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound.

22.  Entitlement to a total temporary rating for hospitalization for a cerebrovascular accident and heart disorder under the provisions 38 C.F.R. § 4.29.



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to October 1967.  He served in the Republic of Vietnam from May 1966 to October 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico

For purposes of clarity and organization, the Board has recharacterized several of the service connection issues on appeal.  For example, for the acquired psychiatric disorder issue on appeal, there is sufficient evidence to adjudicate the claim on a direct basis.  However, the claim for service connection for an acquired psychiatric disorder as secondary to a cerebrovascular accident is intertwined with the cerebrovascular accident issue being remanded.  Thus, the Board is bifurcating the acquired psychiatric disorder issue into two separate issues - (1) service connection on a direct basis, and (2) service connection on a secondary basis .  As such, this case has been recharacterized as set forth on the title page above.  The Court has consistently held that the Board can bifurcate a claim and address different theories or arguments in separate decisions.  Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006).  In the present case, the Board concludes that bifurcating the acquired psychiatric disorder claim into two separate issues for independent adjudication is the most proper way of handling the appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

In addition, the Board consolidated the Veteran's claim for service connection for neuropathy into his claims for service connection for a bilateral arm disorder and for service connection for a bilateral leg disorder.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The following issues are REMANDED to the Agency of Original Jurisdiction (AOJ):  service connection for a gastrointestinal disorder with symptomatic anemia; service connection for hypertension; service connection for a cerebrovascular accident; service connection for a bilateral leg disorder (to include neuropathy); service connection for a bilateral arm disorder (to include neuropathy); service connection for nephropathy (a kidney condition); service connection for headaches; service connection for dizziness; service connection for a bilateral eye disorder (retinopathy, diplopia, and blindness); service connection for a heart disorder; secondary service connection for an acquired psychiatric disorder; entitlement to a TDIU; entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound; and entitlement to a total temporary rating for hospitalization of a cerebrovascular accident and heart disorder under the provisions 38 C.F.R. § 4.29.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  The Veteran had active service in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides during such service.

2.  The Veteran has type II diabetes mellitus that has manifested to a degree of 10 percent.  

3.  The Veteran's erectile dysfunction is proximately due to or the result of his service-connected type II diabetes mellitus.  

4.  The Veteran has current bilateral hearing loss that is related to his military service.

5.  The Veteran has not had peripheral vascular disease during the appeal period or within close proximity thereto.

6.  The Veteran has not had a prostate disorder during the appeal period or within close proximity thereto.

7.  The Veteran's hyperlipidemia is considered to be a laboratory finding and does not qualify as a disability for VA purposes.  He does not have a current disability from hyperlipidemia. 
 
8.  The Veteran does not have a current diagnosis of PTSD.

9.  The Veteran does not have an acquired psychiatric disorder other than PTSD that manifested in service or that otherwise related thereto.  He also did not have a psychosis within one year of his military service.

10.  Although the Veteran served during the Vietnam era, he did not develop an active psychosis during active military service or within two years of separation from active military service in October 1967.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran has type II diabetes mellitus that was presumptively incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2015).  

2.  Resolving all reasonable doubt in his favor, the Veteran has erectile dysfunction secondary to his service-connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

3.  Resolving all doubt in his favor, the Veteran has bilateral hearing loss that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).  

4.  Peripheral vascular disease was not incurred in or aggravated during a period of active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  A prostate disorder was not incurred in or aggravated during a period of active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  Hyperlipidemia was not incurred in or aggravated by active service.   38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

7.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).

8.  An acquired psychiatric disorder other than PTSD was not incurred in active service, nor may a psychosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.384 (2015).

9.  The criteria for entitlement to benefits for treatment purposes for a psychosis pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met. 38 U.S.C.A. §§ 1702, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.384 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In this case, the duty to notify was satisfied by letters sent to the Veteran in February 2010, May 2010, and June 2010.  These letters addressed service connection, secondary service connection, and herbicide exposure.  They also included copies of VA forms with specific instructions for identifying PTSD stressors.  Moreover, the service connection issues were readjudicated by the RO in a February 2014 Statement of the Case (SOC), such that any timing error was cured.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Accordingly, the Veteran has received all required notice in this case for the service connection issues on appeal, such that there is no prejudicial error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  There has been no allegation of any error in the VCAA notice provided to the Veteran.  

Regarding the Veteran's claim for service connection for psychosis for the purpose of establishing eligibility for medical treatment only, under the provisions of 38 U.S.C.A. § 1702, the Veteran has been notified via the rating decision on appeal, as well as the SOC, of the criteria for service connection under 38 U.S.C.A. § 1702, as well as the reason why his claim was denied.  Thus, the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (noting that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided).  A remand for additional notice would serve no useful purpose and would in no way benefit the Veteran. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

With respect to the duty to assist, the RO has secured service treatment records, service personnel records, VA treatment records, and VA examinations.  The Veteran has not authorized VA to secure any relevant private medical evidence.  The Veteran has submitted lay statements from himself and his spouse, photographs, and a September 2009 private medical opinion from Dr. N.A.O.V., MD. (initials used to protect privacy).  

The Veteran has indicated that he is receiving disability benefits from the Social Security Administration (SSA).  However, in March 2010, SSA responded that there are no medical records for the Veteran, and further efforts to obtain them would be futile.  In a May 2010 Formal Finding Memorandum, the RO detailed its efforts to obtain any outstanding SSA disability records.  The RO indicated all procedures to secure any SSA disability records were correctly followed, but that further efforts would be futile.  For federal records, VA efforts must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3).  In the instant case, the SSA records are not available, and there is no indication that any additional attempts would be helpful.

The Veteran was also afforded VA examinations in January 2011 for his alleged psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As will be discussed below, when considered as a whole, this examination and opinion was thorough, supported by explanations, based on a review of the claims folder, and supported by clinical evidence of record.  The VA examination also considered the Veteran's lay assertions.  As such, there is no basis for any further VA examination or opinion as to this particular issue on appeal.  

The Board acknowledges that no medical examination has been conducted and that no medical opinion has been obtained with respect to the Veteran's service connection claims for peripheral vascular disease, a prostate disorder, and hyperlipidemia.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). While the Board has considered the Veteran's lay assertions, the standards of McLendon are not met in this case. There is no allegation of treatment or symptoms of peripheral vascular disease, a prostate disorder, or hyperlipidemia during active service from January 1966 to October 1967.  In addition, absent competent evidence of a current disability or persistent or recurrent symptoms of a disability for peripheral vascular disease or a prostate disorder, a remand for a VA examination and/or opinion is not warranted.  For the Veteran's hyperlipidemia, this is considered to be a laboratory test result and is not a disability for VA purposes.  Moreover, there is no evidence indicating that any of these particular disorders could be related to service, nor is there any evidence of frequent and persistent symptoms of these disorders since discharge from service in 1967.  The Federal Circuit has held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and the veteran's mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition, such as in the present case, is insufficient to require the Secretary to provide a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Therefore, VA examinations and opinions are not warranted for alleged peripheral vascular disease, a prostate disorder, and hyperlipidemia in the present case.   

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the issues of entitlement to service connection for peripheral vascular disease, a prostate disorder, hyperlipidemia, and a psychiatric disorder.


II.  Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).   See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker v. Shinseki, 708 F.3d 1331, 1335-37.  Diabetes mellitus, sensorineural hearing loss (organic disease of the nervous system), arteriosclerosis, and psychoses are an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply if these disorders are noted or shown in the record.  Walker, 708 F.3d at 1338-39.  Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity of symptomatology.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, i.e., "when the fact of chronicity in service is not adequately supported."   When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and service, and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed.  38 C.F.R. § 3.303(b).  See also Walker, 708 F.3d at 1339-40.  

However, peripheral vascular disease, a prostate disorder, a depressive disorder, and hyperlipidemia, are not an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service do not apply to these disorders. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338-39.  

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  That is, if the lay or other evidence of service incurrence is satisfactory and consistent with the Veteran's combat service, the Veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period.  See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

The law also provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  

The following disorders are associated with herbicide exposure for purposes of this presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

To warrant service connection based on herbicide exposure, type II diabetes mellitus or ischemic heart disease may manifest to a degree of at least 10 percent at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

With regard to secondary service connection, a disability can be service-connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

In short, in order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2014).  The Federal Circuit has held that medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Board must assess the competence and credibility of lay statements.  Barr, 21 Vet. App. at 308.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


A.  Type II Diabetes Mellitus

In considering the evidence of record and the applicable laws and regulations, the Board finds that the Veteran is entitled to service connection for type II diabetes mellitus.

The Veteran has alleged that he was exposed to Agent Orange or other herbicides while serving in the Republic of Vietnam from May 1966 to October 1967.  He has also maintained that he has type II diabetes mellitus, which is presumptively associated with his active service in Vietnam.  

The Veteran's service personnel records, including his DD Form 214, confirm that he served in the Republic of Vietnam during the Vietnam era from May 1966 to October 1967.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange.  38 C.F.R. § 3.307(a)(6), 3.313(a).  Moreover, VA treatment records dated from 2009 to 2013 confirm that type II diabetes mellitus was manifest to a degree of at least 10 percent or more after service for the Veteran.  38 C.F.R. § 3.307(a)(6)(ii).  In this regard, they show that his diabetes mellitus is managed by a restricted diet. See 38 C.F.R. § 4.119, Diagnostic Code 7913.  Specifically, a May 2009 VA primary care note first noted that the Veteran has type II diabetes mellitus.  A VA nursing triage note dated in May 2009 also documented an episode of hypoglycemia in which the Veteran was observed to have a low blood glucose level.  A February 2010 VA eye examiner mentioned that the Veteran as on a diet for his type II diabetes mellitus, and a VA discharge summary dated in February 2011 instructed the Veteran to conform to a diabetic diet low in salt.  VA treatment records dated in 2010 and 2011 repeatedly note the Veteran takes Glucerna medical shakes, which are prescribed for those patients with type II diabetes mellitus.  VA treatment records dated from 2010 to 2012 further indicate that the Veteran's blood glucose as being monitored and that his type II diabetes mellitus is "controlled."  In a December 2009 private medical opinion, Dr. N.A.O.V. opined the Veteran had type II diabetes mellitus due to Agent Orange exposure in Vietnam.  

All of these records outweigh the findings of a single February 2010 VA diabetes mellitus examiner, who assessed there was no evidence of type II diabetes mellitus on examination that particular day based on blood sugar tests.  Notably, the VA examiner did not address the VA treatment records dated from 2009 to 2013 consistently reflecting treatment for and a diagnosis of type II diabetes mellitus.  The Board further notes that type II diabetes mellitus does not always require medication for treatment.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 513 (31st ed. 2007) (defining diabetes mellitus, type II, and noting that "dietary control with or without oral hypoglycemic is usually effective" for treatment).

Accordingly, presumptive service connection is warranted for type II diabetes mellitus due to exposure to herbicides during service in the Republic of Vietnam.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal for that issue is granted.  


B.  Erectile Dysfunction

In considering the evidence of record and the applicable laws and regulations, the Board finds that the Veteran is entitled to service connection for erectile dysfunction as secondary to service-connected type II diabetes mellitus.  

There is probative medical evidence of record that demonstrates that the Veteran's erectile dysfunction is proximately due to or the result of his now service-connected type II diabetes mellitus.  38 C.F.R. § 3.310(a); Velez v. West, 11 Vet. App. 148, 158 (1998).  Specifically, a March 2010 VA examiner opined the Veteran has an absence of ejaculation due to his service-connected type II diabetes mellitus.  There is no contrary medical opinion of record.    

Accordingly, the evidence supports secondary service connection for erectile dysfunction.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
C.  Bilateral Hearing Loss

In considering the evidence of record and the applicable laws and regulations, the Board finds that the Veteran is entitled to service connection for bilateral hearing loss.

The Veteran has contended that he developed bilateral hearing loss as the result of noise exposure during service.  Specifically, he has asserted that he was exposed to noise as the result of his military occupational specialty as a light weapons infantryman in the United States Army in Vietnam in 1966 and 1967.  His service records confirm that he served in this capacity for a few months at the start of his tour in Vietnam.  Subsequently, he served as an equipment storage specialist/general warehouseman.  He has further stated that he suffered acoustic trauma from exposure to gunfire and mortar fire in Vietnam.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Even if no hearing loss or auditory shifts are noted in the service treatment records, an award of service connection for a hearing disability established by post-service audiometric and speech-recognition scores is not precluded, even when hearing was found to be within normal limits on audiometric and speech-recognition testing at the time of separation from service.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  A significant decibel increase in pure tone thresholds during service is an important factor for in-service incurrence, even if these shifts do not demonstrate in-service hearing loss disability under § 3.385.  Hensley, 5 Vet. App. at 159-60.  

In the present case, there is evidence showing that the Veteran has current bilateral ear hearing loss.  The May 2011 VA audiology examiner was not able to conduct testing for the Veteran with pure tone thresholds, in decibels, because the Veteran was bedridden, such that audiometry testing could not be conducted in a soundproof room.  Thus, the VA examiner could not offer any medical opinion in the Veteran's case.  However, § 3.385 also requires consideration of speech discrimination scores, and a March 2010 VA audiology consultation that involved audiology testing revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  Thus, the Veteran has current bilateral ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  

The Veteran's service treatment records do not reveal that the Veteran had bilateral hearing loss as defined by VA under 38 C.F.R. § 3.385 during service.  See October 1967 in-service audiogram.  In fact, the Veteran's service treatment records dated from 1966 to 1967 are negative for any complaints, treatment, or diagnosis of hearing loss disability in either ear.  The separation examination results also do not demonstrate that the Veteran had bilateral hearing loss as defined by VA during active duty.  Moreover, at his Report of Medical History upon separation in October 1967, the Veteran denied any hearing loss symptoms.  

In any event, as noted, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley, 5 Vet. App. at 164.  See also 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Thus, the lack of evidence of bilateral hearing loss disability for VA purposes during active service is not fatal to the Veteran's claim. 

In this regard, the Department of Defense's Duty MOS Noise Exposure Listing indicates that an MOS as a light weapons infantryman involved a "high" probability of noise exposure during service, while an MOS as an equipment storage specialist involved a "low" probability of noise exposure during service.  Based on the circumstances of the Veteran's service, some in-service hazardous noise exposure is therefore consistent with the circumstances of the Veteran's duties in service.  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.303(a); Veterans Benefits Administration (VBA) Fast Letter No. 10-35 (September 2, 2010).

The remaining question is whether his current bilateral ear hearing loss developed as the result of noise exposure during his active service.  

Post-service, there is no evidence of sensorineural hearing loss within one year of separation from service in 1967.  Thus, presumptive service connection is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Nevertheless, the probative medical evidence of record establishes a nexus between the Veteran's current bilateral hearing loss and noise exposure during his military service.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a), (d).  Specifically, in December 2009, Dr. N.A.O.V.  remarked that prolonged exposure to noise of high intensity causes permanent damage to the inner structures of the ear, resulting in irreversible hearing loss.  Dr. N.A.O.V. added the Veteran was exposed to high frequency firearm and mortar noises during service.  Therefore, Dr. N.A.O.V. concluded that the Veteran's hearing loss was service-connected.  There is no medical opinion to the contrary.

Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


D.  Peripheral Vascular Disease

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for peripheral vascular disease.  

The RO determined that the Veteran's peripheral vascular disease claim was reasonably raised from the December 2009 private medical opinion of Dr. N.A.O.V., who asked VA to evaluate the Veteran for type II diabetes mellitus related conditions he may have such as peripheral vascular disease.  When determining service connection, all theories of entitlement, direct and secondary, must be considered if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

The Veteran's service treatment records dated from January 1966 to October 1967, as well as post-service VA treatment records and VA examinations dated from 2009 to 2013, are negative for any complaints, treatment, or diagnosis of peripheral vascular disease.  Moreover, in the December 2009 private medical opinion, Dr. N.A.O.V. did not actually indicate the Veteran had peripheral vascular disease.  Thus, there is no medical or lay evidence of record showing that the Veteran actually has peripheral vascular disease.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability for peripheral vascular disease, there can be no valid claim for direct service connection.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for peripheral vascular disease.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


E.  Prostate Disorder

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a prostate disorder.  

The RO determined that the Veteran's prostate disorder claim was reasonably raised from the December 2009 private medical opinion of Dr. N.A.O.V., who asked VA to evaluate the Veteran "to rule out the possibility of prostate problems."  When determining service connection, all theories of entitlement, direct and secondary, must be considered if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj, 357 F.3d at 1371.

The Veteran's service treatment records dated from January 1966 to October 1967, as well as post-service VA treatment records and VA examinations dated from 2009 to 2013, are negative for any complaints, treatment, or diagnosis a prostate disorder.  A March 2010 VA genitourinary examination also assessed a normal prostate for the Veteran.  Moreover, in the December 2009 private medical opinion, Dr. N.A.O.V. did not actually indicate the Veteran had a prostate disorder, but rather asked VA to rule out the possibility of its existence.  Thus, there is no medical or lay evidence of record showing that the Veteran has a current prostate disability.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability for a prostate disorder, there can be no valid claim for direct service connection.  38 U.S.C.A. § 1110; see Degmetich, 104 F. 3d at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a prostate disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
 

F.  Hyperlipidemia

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for hyperlipidemia.

The RO determined that the Veteran's hyperlipidemia claim was reasonably raised from the December 2009 private medical opinion of Dr. N.A.O.V., who stated that the Veteran has a history of hyperlipidemia.  When determining service connection, all theories of entitlement, direct and secondary, must be considered if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj, 357 F.3d at 1371.

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia. Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795.

A VA primary care note dated in August 2009 indicated that the Veteran was on Lipitor and simvastatin to treat his high cholesterol.  VA treatment records dated from 2010 to 2013 also confirm that the Veteran remained on medication to treat high cholesterol.  In addition, in a December 2009 private medical opinion, Dr. N.A.O.V. stated the Veteran has a history of hyperlipidemia.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable. See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.)  The Board notes that, under 38 C.F.R. § 4.1, the term "disability" as used for VA purposes refers to impairment of earning capacity resulting from diseases and injuries and their residual conditions.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991);

There is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia causes any impairment of earning capacity.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of present disability there can be no valid claim.  See again Brammer, 3 Vet. App. 223.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. §§ 1110, 1131.  Despite the post-service evidence that reveals hyperlipidemia many years after service, the Board finds that this condition is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for hyperlipidemia is not warranted.

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for hyperlipidemia.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


G.  PTSD

The Veteran has contended that he has PTSD attributable to combat-related stressors from his service in Vietnam in 1966 and 1967.  Specifically, he has asserted that he witnessed severe injuries and deaths of both enemy and American soldiers (one named "Martinez"), in addition to experiencing enemy gunfire and mortar attacks.  The Veteran has mentioned that he noticed his psychiatric problems (described as nervousness) began in 1967 at the end of his service in Vietnam and continued into 1968, a short time after discharge from service.  He has stated that he did not receive any psychiatric treatment or medication until 2009.  He has added his psychiatric problems worsened in January 2009 after suffering a major stroke.  See March 2010 stressor statement; June 2010 Veteran's statement; December 2009 private medical opinion of Dr. N.A.O.V.; January 2011 VA psychiatric examination.  

Service connection for PTSD has unique evidentiary requirements.  It generally requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

If it is established through military citation or other supportive evidence that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2). See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If VA determines either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor is not combat related, the veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, corroboration of every detail of a claimed stressor, including the veteran's personal participation, is not required; rather, a veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, a veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, such after-the-fact medical nexus evidence generally cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2014).

"[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See id.  

A veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of that veteran or others, and that veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  The occurrence of an actual event or circumstance is necessary.  In making this determination, VA must duly consider the places, types, and circumstances of a veteran's service as shown by the service record, the official history of each organization in which such a veteran served, a veteran's medical records, and all pertinent medical and lay evidence.  The new rule is limited to cases in which the claimed stressor is related to a veteran's fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (Jul. 13, 2010).

Upon review of the evidence of record, the Board concludes that the Veteran is not entitled to service connection for PTSD.  

Under the July 13, 2010, amendments to the PTSD regulation, the Veteran's lay testimony alone may establish the occurrence of claimed in-service stressors that are the result of "fear of hostile military or terrorist activity" in certain instances.  38 C.F.R. § 3.304(f)(3).  In this regard, the January 2011 VA psychiatric examiner found that there was credible evidence of the Veteran's exposure to combat-related stressors.  Thus, this finding is analogous to confirming the Veteran's alleged stressors are related to a "fear of hostile military or terrorist activity."  In addition, the Board finds that the Veteran's descriptions of the claimed enemy attacks and witnessing dead bodies are consistent with the places, types, and circumstances of the Veteran's service in the United States Army in Vietnam.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  The Veteran's DD Form 214 and service personnel records confirm that he served in Vietnam from May 1966 to July 1967.  For part of that time, his military occupational specialty as a light weapons infantryman is also supportive of the probability of being subject to enemy attacks on occasion.  His service records also noted that he participated in the Vietnam Counter Offensive Campaign, Phases I and II.  There is no clear and convincing evidence to the contrary that he did not witness severe injuries and deaths of both enemy and American soldiers, in addition to experiencing enemy gunfire and mortar attacks.  Thus, under the amended PTSD regulation, the Veteran's lay testimony and statements alone establish the occurrence of the claimed in-service stressors of experiencing gunfire and mortar attacks from the enemy and seeing dead bodies of U.S. soldiers and the enemy.  See 38 C.F.R. § 3.304(f)(3).  

The Veteran's service treatment records do not reveal complaints, treatment, or diagnosis of PTSD or any other acquired psychiatric disorder.  In any event, as to PTSD, an in-service diagnosis is not required.  See 38 C.F.R. § 3.304(f).  

Post-service, with respect to the criteria of a current diagnosis of PTSD, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In particular, aside from corroboration of an in-service stressor, current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) is required, as well as competent evidence of a nexus between current PTSD symptomatology and his verified in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  Moreover, under the amended PTSD regulation, effective July 13, 2010, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in order to warrant service connection for PTSD.  38 C.F.R. § 3.304(f)(3) (2015).

With regard to a diagnosis of PTSD based on his in-service stressors, the record reflects several favorable and unfavorable medical opinions of record.  However, upon review, in the present case, the Board concludes that the most probative medical evidence weighs against a finding that the Veteran has a PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When VA undertakes to provide a medical examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim ..., he must provide an adequate one....").  An examination or opinion is adequate if it is "thorough and contemporaneous," considers the Veteran's prior medical examinations and treatment, and "describes the disability ... in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report or opinion must also "contain not only clear conclusions with supporting data[ ] but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Board errs by relying on an inadequate opinion.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

With regard to the favorable evidence, in a December 2009 private medical opinion, Dr. N.A.O.V. opined that "it is more probable than not he [the Veteran] is presenting PTSD or a nervous conditions [sic] that is service-connected.  Dr. N.A.O.V. added that VA should evaluate the Veteran carefully for PTSD in accordance with DSM-IV.  Dr. N.A.O.V. stated there was medical evidence of a link between current symptomatology and the claimed in-service stressor.  Dr. N.A.O.V noted that the Veteran was presenting with insomnia, nightmares, and flashbacks of the traumatic experiences of Vietnam.  He was hypervigilant and somewhat paranoid.  He avoided recollection of the events and circumstances that evoked recall.  He was also irritable and anxious.  

However, this private opinion is inadequate for several reasons.  First, Dr. N.A.O.V. did not decisively conclude that the Veteran has PTSD in accordance with DSM-IV.  Rather, Dr. N.A.O.V. specifically indicated that the Veteran was presenting with "PTSD or a nervous conditions."  In fact, Dr. N.A.O.V. asked VA to evaluate the Veteran for PTSD to determine whether he had the condition or not.  Second, there is no indication that Dr. N.A.O.V. performed any psychiatric testing for the Veteran to determine whether he has PTSD, as he instead requested that VA evaluate him.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).  The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion containing only data and conclusions is not entitled to any weight.  A reasoned analysis is necessary.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In contrast, a January 2011 VA psychiatric examiner indicated that, although the Veteran was exposed to traumatic stressors during his service in Vietnam, he did not meet the DSM-IV criteria for a diagnosis of PTSD.  It was noted that his symptoms did not meet the clinical features of PTSD per the DSM-IV.  The Veteran had denied experiencing recurrent or persistent thoughts, or impulses or images or repetitive behaviors aimed at preventing or reducing distress.  There was no history of alcohol or substance abuse.  The Veteran did not have obsessive or ritualistic behavior or hallucinations.  There were no symptoms present for persistently reexperiencing the traumatic event.  Instead, the Veteran was diagnosed with depressive disorder not otherwise specified (NOS).  The VA examiner also observed that VA psychiatric treatment records diagnosed the Veteran with depressive disorder as well and that he was on an anti-depressant medication.  

Upon review, in the present case, the Board finds that the most probative medical evidence weighs against a finding that the Veteran has a PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).  The January 2011 VA psychiatric examination was thorough, supported by an explanation, and considered the Veteran's history and complaints.  This VA examination and opinion were also supported by VA mental health treatment records dated from 2009 to 2013 and outweigh the findings of Dr. N.A.O.V on the issue of whether the Veteran has a PTSD diagnosis in accordance with DSM-IV.  The January 2011 VA examiner provided greater detail and is a specialist in psychiatry, and he reviewed all of the pertinent evidence of record.   Moreover, VA mental health treatment records dated from 2009 to 2013 are supportive of the January 2011 VA examiner's conclusion that the Veteran does not have PTSD.  Aside from a VA psychiatric consultation dated in February 2010, which noted VA needed to rule out PTSD for the Veteran, all VA psychiatric treatment records assessed that the Veteran had a depressive disorder, a psychotic disorder, a mood disorder, and a cognitive disorder secondary to his cerebrovascular accident and general medical condition (he is bedridden).  The Veteran has lesions from his multiple cerebrovascular accidents on the left side of his brain that predispose him to suffer depression and cognitive decline.  None of the VA psychiatric treatment records diagnosed the Veteran with PTSD after extensive interviews and testing.  

With regard to lay evidence, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In this regard, the Federal Circuit recently held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).  Regardless, the Board acknowledges the Veteran is competent to report psychiatric symptoms both during and after service.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377 (discussing that Veteran is competent to report a contemporaneous medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  

That notwithstanding, in the instant case, the Board has found the Veteran's lay statements are less probative or persuasive than the post-service medical evidence finding that the Veteran does not meet the DSM-IV criteria for PTSD.  Indeed, as noted above, psychiatric testing has been performed, and the January 2011 VA examiner relied on such testing as well as his expertise in psychiatry.  The Federal Circuit has held that the Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King, 700 F.3d at 1344.  Moreover, although the Veteran is competent to describe his psychiatric symptoms, by regulation, PTSD is a condition that can only be diagnosed by a medical professional, according to 38 C.F.R. § 3.304(f).  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is service connection for PTSD.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


H.  Psychiatric Disorder other than PTSD

As discussed above, the Veteran also attributes his current depressive disorder to the credible traumatic events from his military service in Vietnam.  

As such, the Board has considered whether the Veteran's PTSD claim raised the issue of entitlement to service connection for any other acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran meets the first requirement for any service-connection claim - proof of a current mental health disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the present case, during the course of the appeal, the Veteran has been diagnosed with a depressive disorder, a psychotic disorder, a mood disorder, and a cognitive disorder.  See VA treatment mental health treatment records dated from 2009 to 2013; VA psychiatric examination dated in January 2011.  Thus, there is some indication that the Veteran's current symptoms arise from a psychiatric disorder other than PTSD.  As such, in the present case, the Board cannot limit its analysis of the Veteran's claim solely to PTSD.  That is, his claim encompasses psychiatric conditions other than PTSD that are reasonably raised by the record.     

The term "psychosis" is defined in 38 C.F.R. § 3.384 (2015) as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, (DSM-5): (a) brief psychotic disorder; (b) delusional disorder; (c) psychotic disorder due to general medical condition; (d) other specified schizophrenia spectrum and other psychotic disorder; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; and (h) substance / medication induced psychotic disorder.

Upon review of the evidence of record, Board finds that the Veteran is not entitled to service connection for an acquired psychiatric disorder other than PTSD.  

The Veteran's service treatment records do not reveal complaints, treatment, or diagnosis of any acquired psychiatric disorder.  In fact, subsequent to his service in Vietnam, at his report of medical history upon separation in October 1967, the Veteran expressly denied having frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble.  Moreover, no psychiatric abnormality was found at the Veteran's October 1967 separation examination.  

Although the Veteran's currently diagnosed "psychotic disorder" is an enumerated "chronic disease" under 38 C.F.R. § 3.309(a) (listing named chronic diseases), this disorder in the present case is not "shown" in service.  That is, 38 C.F.R. § 3.303(b) equates "shown in service" with a reliable diagnosis of the chronic disease while in service.  Walker, 708 F.3d at 1339.  No such diagnosis of a psychotic disorder is of record during service.  It follows that, under 38 C.F.R. § 3.303(b), this case does not meet the test for "chronic disease" as set forth in lieu of a medical nexus.  

Following his military service, there is also no objective indication of a psychotic disorder within one year of the Veteran' military service.  Thus, the Veteran is not entitled to service connection for a psychotic disorder on a presumptive basis, either as a chronic disease during service or within one year of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a), 3.384; Walker, 708 F.3d 1335-37.

The Board does acknowledge the assertions made by the Veteran that he has had continuity of symptomatology or frequent or persistent symptoms of psychosis or depression or nervousness after his service in Vietnam and continuing after his separation from service in 1967.  See January 2010 and February 2010 VA psychiatric consults.  The Veteran is competent to report observable psychiatric symptoms.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  However, as previously noted, neither his depressive disorder, mood disorder, nor cognitive disorder is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service do not apply.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-39.  

Moreover, following the Veteran's military service, the evidence of record does not establish continuity of symptomatology of a psychotic disorder.  38 C.F.R. § 3.303(b).  In this regard, the Veteran has indicated that he started experiencing nervousness and psychotic symptoms upon returning from Vietnam in October 1967.  However, as mentioned above, immediately upon returning from Vietnam, at his report of medical history upon separation in October 1967, the Veteran expressly denied frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, or nervous trouble.  Moreover, no psychiatric disorder was found at the Veteran's October 1967 separation examination.  Thus, there was affirmative evidence actually showing that he did not have or report to have any psychiatric symptoms or disorders.  Therefore, the Board finds the Veteran's lay assertions regarding psychiatric symptoms upon returning from Vietnam to not be credible or probative.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  This evidence is inconsistent with the Veteran's lay assertions regarding continuous psychiatric symptoms from the time of his Vietnam service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (the Board can use inconsistent statements, among other factors, to impeach the credibility of a witness).  In this regard, contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Application of the continuity of symptoms regulation requires, at a minimum, a demonstration that a chronic condition was "noted" during service or during the presumptive period and evidence of post-service continuity of symptoms.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1336.  The correct understanding of the "condition noted during service" is that the condition is one that is indicative of but not dispositive of a chronic disease.  Id. at 1339.  In the present case, as no psychiatric symptoms were "noted" in service for purposes of continuity of symptomatology (in fact they were expressly denied by the Veteran at separation), the theory of continuity of symptomatology does not suffice to establish that the Veteran incurred a chronic disease (a psychotic disorder) during service.  Id. 

With regard to a nexus, there is probative medical evidence of record that clearly weighs against a relationship between the Veteran's current psychiatric disorders and his military service.  Holton, 557 F.3d at 1366.  See also 38 C.F.R. § 3.303(a), (d).  Specifically, the January 2011 VA psychiatric examiner opined that the Veteran's depressive disorder NOS was not related to his military service.  This opinion was based on a review of the claims folder and was supported by service treatment records discussed above and VA mental health treatment records dated from 2009 to 2013.  

With regard to VA medical records supporting the January 2011 VA medical opinion, a VA psychiatry admission evaluation note dated in August 2009 assessed the Veteran as having depression secondary to his medical condition from a cerebrovascular accident.  A VA psychiatry admission evaluation note dated in December 2009 also described a mild cognitive deficit secondary to a cerebrovascular accident and a psychotic disorder and depressive disorder secondary to the Veteran's medical condition.  Finally, a VA psychiatric consultation note dated in June 2012 diagnosed depression and dementia secondary to the Veteran's medical condition from his cerebrovascular accidents.  The VA physician stated that the Veteran has predisposing/precipitating/perpetuating factors, such as multiple cerebrovascular accidents.  The Veteran's lesions from his cerebrovascular accidents associated to the left side of the brain predispose him to suffer depression.  The VA physician further remarked that the Veteran is concurrently in cognitive decline which has been abrupt in form.  He also has the predisposing and precipitating factor of sleep deprivation, which would definitely worsen his mood and further affect his cognition and perceptions.  In short, the Veteran's current psychiatric problems have not been directly attributed to his military service, but rather to his deteriorating medical condition caused by his multiple cerebrovascular accidents.  

Moreover, the evidence of record does not include any probative medical evidence supporting the acquired psychiatric disorder claim on a direct basis, aside from the ambiguous private medical opinion of Dr. N.A.O.V. dated in December 2009.

With regard to lay evidence of a nexus of a current psychiatric disorder to the Veteran's active service, the Federal Circuit has held that lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316.  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is indeed competent to report purported symptoms of depression and nervousness during and after service.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307-09; Buchanan, 451 F.3d at 1337 (Fed. Cir. 2006) (discussing general competency of a Veteran to report psychiatric symptoms).  However, the Veteran does not have medical training or expertise.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  Moreover, as to the Veteran's lay assertions with regard to nexus, he also does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  Furthermore, the Veteran's general lay assertions in the present case are not persuasive and are outweighed by the competent medical evidence of record.  Indeed, the January 2011 VA examiner relied on his medical expertise, knowledge, and training and supported the opinion with rationale based on a review of the record, including the Veteran's reported history and complaints.

Accordingly, the preponderance of the evidence is against the Veteran's service connection claim for an acquired psychiatric disorder other than PTSD on a direct basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


I.  Psychosis for Purposes of Eligibility for Treatment

Under 38 U.S.C.A. § 1702(a), any veteran of World War II, the Korean conflict, the Vietnam Era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a veteran of World War II, before February 1, 1957, in the case of a veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service. 

Once again, the term "psychosis" is defined in 38 C.F.R. § 3.384 (2015) as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, (DSM-5): (a) brief psychotic disorder; (b) delusional disorder; (c) psychotic disorder due to general medical condition; (d) other specified schizophrenia spectrum and other psychotic disorder; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; and (h) substance/medication induced psychotic disorder.

In January 2008, 38 U.S.C.A. § 1702(b) was added via Public Law 110-181 and provides that any veteran of the Persian Gulf War who develops an active mental illness (other than psychosis) shall be deemed to have incurred such disability in the active military, naval or air service if the disability is developed within two years after discharge or release from active service or before the end of the two-year period beginning on the last day of the Persian Gulf War.  The Veteran in this case did not serve in the Persian Gulf War, such that 38 U.S.C.A. § 1702(b) is not applicable here.

Although the Veteran served on active military duty from January 1966 to October 1967 during the Vietnam era, he does not meet the criteria under 38 U.S.C.A. § 1702(a).  That is, the evidence of record does not establish that he developed an active psychosis during active military service or within two years of separation from active military service in October 1967.  The Veteran's service treatment records dated in 1966 and 1967 do not reveal any complaints, treatment, or diagnosis of a psychosis or any other acquired psychiatric disorder.  There is also no medical evidence of record for an active psychosis within two years of separation from active military service in October 1967.  VA mental health treatment records confirm that the Veteran was not diagnosed with a psychosis as defined under 38 C.F.R. § 3.384 until 2009.  Specifically, he was diagnosed with a psychotic disorder due to his general medical condition from multiple cerebrovascular accidents with first one occurring in January 2009.  

Moreover, without medical training or expertise, the Veteran is not competent to diagnose himself with a particular disorder, such as a psychosis versus another disorder, during service or within two years of discharge from active service.  See 38 C.F.R. § 3.159(a)(1)-(2); Kahana, 24 Vet. App. at 438; Jandreau, 492 F.3d at 1377.

Accordingly, the preponderance of the evidence is against eligibility for treatment for psychosis or mental illness under 38 U.S.C.A. § 1702.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Subject to the provisions governing the award of monetary benefits, service connection for type II diabetes mellitus is granted.   

Subject to the provisions governing the award of monetary benefits, service connection for erectile dysfunction as secondary to type II diabetes mellitus is granted.  

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss is granted.  

Service connection for peripheral vascular disease is denied. 

Service connection for a prostate disorder is denied.  

Service connection for hyperlipidemia is denied.  

Service connection for an acquired psychiatric disorder, to include PTSD, on a direct basis is denied.  

Service connection for psychosis for the purpose of establishing eligibility for treatment only, under the provisions of 38 U.S.C.A. § 1702, is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the following claims:  service connection for a gastrointestinal disorder with symptomatic anemia; service connection for hypertension; service connection for a cerebrovascular accident; service connection for a bilateral leg disorder (to include neuropathy); service connection for a bilateral arm disorder (to include neuropathy); service connection for nephropathy (a kidney condition); service connection for headaches; service connection for dizziness; service connection for a bilateral eye disorder (retinopathy, diplopia, and blindness); service connection for a heart disorder; secondary service connection for an acquired psychiatric disorder; entitlement to a TDIU; entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound; and entitlement to a total temporary rating for hospitalization of a cerebrovascular accident and heart disorder under the provisions 38 C.F.R. § 4.29.

First, the AOJ should secure a VA examination and medical opinion to determine whether the Veteran's cerebrovascular accident, which is not listed as a presumptive disease for herbicide purposes, is otherwise directly related to presumed herbicide exposure during military service in Vietnam or is secondary to his service-connected type II diabetes mellitus or his hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other non-presumptive conditions based on exposure to Agent Orange).  

A cerebrovascular accident is not a disease that has been found to be associated with exposure to herbicidal agents.  See 38 C.F.R. § 3.309(e); see also Notice, Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  Regardless, while a cerebrovascular accident is not listed as a presumptive disease under 38 C.F.R. § 3.309(e), and is specifically excluded as being part of ischemic heart disease, the NAS IOM's Veterans and Agent Orange:  Update 2012, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and a cerebrovascular accident.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2012; see also Notice, 79 Fed. Reg. 20,308 - 20,313 (2014).  This 2012 NAS study triggers the Board's obligation to provide the Veteran with a VA examination regarding whether his or her claimed cerebrovascular accident is related to herbicide exposure.  Thus, a VA examination is warranted for this issue.  

Second, the AOJ should secure a VA examination and medical opinion to determine whether the Veteran's current gastrointestinal disorders with symptomatic anemia (peptic ulcer disease and residuals thereof, GERD, hiatal hernia, constipation, and chronic diarrhea), which are not listed presumptive diseases for herbicide purposes, are otherwise directly related to presumed herbicide exposure during military service in Vietnam.  See again McLendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Stefl, 21 Vet. App. at 120 (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other non-presumptive conditions based on exposure to Agent Orange).  

Third, the AOJ should secure a VA examination and medical opinion to determine whether the Veteran's hypertension, which is not listed as a presumptive disease for herbicide purposes, is otherwise directly related to presumed herbicide exposure during military service in Vietnam or is secondary to his service-connected type II diabetes mellitus.  See again McLendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Stefl, 21 Vet. App. 120 (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other non-presumptive conditions based on exposure to Agent Orange).  

Hypertension is not a disease that has been found to be associated with exposure to herbicidal agents.  See 38 C.F.R. § 3.309(e); see also Notice, Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  Regardless, while hypertension is not listed as a presumptive disease under 38 C.F.R. § 3.309(e), and is specifically excluded as being part of ischemic heart disease, the NAS IOM's Veterans and Agent Orange:  Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 79 Fed. Reg. 20,308 - 20,313 (2014), Notice, 77 Fed. Reg. 47,924 - 47,928 (2012).  Since the 2010 update, Joint Motions for Remand have suggested a trend towards finding that the 2010 NAS study triggers the Board's obligation to provide the veteran with a VA examination regarding whether his or her claimed hypertension is related to herbicide exposure.  Thus, a VA examination is warranted here.  

Fourth, the AOJ should secure a VA examination and medical opinion to determine whether the Veteran's nephropathy (kidney condition), which is not listed as a presumptive disease for herbicide purposes, is otherwise directly related to presumed herbicide exposure during military service in Vietnam, or is secondary to his service-connected type II diabetes mellitus.  See again McLendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Stefl, 21 Vet. App. at 120 (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other non-presumptive conditions based on exposure to Agent Orange).  

Fifth, the AOJ should secure a VA examination and medical opinion to determine whether the Veteran has a bilateral arm disorder or bilateral leg disorder (claimed as loss of use of the arms and legs or neuropathy), which is not listed as a presumptive disease for herbicide purposes, but may be otherwise directly related to presumed herbicide exposure during military service in Vietnam or may be secondary to his service-connected type II diabetes mellitus disability or cerebrovascular accident.  See again McLendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Stefl, 21 Vet. App. at 120 (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other non-presumptive conditions based on exposure to Agent Orange).  

In this regard, there are two avenues for service connection based on Agent Orange exposure.  Initially, certain enumerated disorders, such as early-onset peripheral neuropathy, may be presumptively service-connected if the Veteran served in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii).  This presumption applies to the Veteran based upon his confirmed Vietnam service.  For early-onset peripheral neuropathy, the disorder must have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to a herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  At present, there is no lay or medical evidence of record showing that the Veteran has peripheral neuropathy that was present within one year of his exposure to a herbicide agent.  Regardless, a veteran may establish service connection for peripheral neuropathy based on exposure to Agent Orange with proof of actual direct causation.  See again Stefl, 21 Vet. App. at 120 (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  Therefore, a VA examination and opinion is required to address direct causation.

Sixth, as the case is already being remanded, the AOJ should attempt to obtain any outstanding VA treatment records from the VA healthcare system in San Juan, Puerto Rico, dated from July 2012 to the present.  

Seventh, the Board notes that a decision on the pending claims for service connection for a cerebrovascular accident and service connection for hypertension could affect the outcome of the Veteran's other claims for secondary service connection, entitlement to TDIU, entitlement to special monthly compensation, and entitlement to a total temporary rating for hospitalization under the provisions 38 C.F.R. § 4.29.  As such, these claims are inextricably intertwined.  For this reason, the issues of entitlement to service connection being remanded must be resolved prior to resolution of the other claims for secondary service connection, TDIU, special monthly compensation, and a total temporary rating for hospitalization under the provisions 38 C.F.R. § 4.29.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.

In particular, for the issue of service connection for a heart condition, there is evidence of record that the Veteran has atrial fibrillation secondary to his cerebrovascular accidents.  See May 2009 VA Agent Orange Registry note.  For the issue of secondary service connection for an acquired psychiatric disorder, there is evidence of record that the Veteran has a depressive disorder, mood disorder, psychotic disorder, and cognitive disorder secondary to his cerebrovascular accidents.  See August 2009, December 2009, August 2010 VA psychiatry admission evaluation notes; January 2010 and June 2012 VA psychiatric consults.  For the issue of service connection for a bilateral eye disorder (retinopathy, diplopia, and blindness), there is evidence of record that  the Veteran has retinopathy, diplopia, and blindness secondary to his cerebrovascular accidents cerebrovascular accident, his hypertension, and possibly his service-connected type II diabetes mellitus.  See December 2009 private medical opinion of Dr. N.A.O.V.; February 2010 VA eye examination; May 2009 VA Agent Orange Registry note; July 2012 VA problem list.  For the issue of service connection for headaches, there is evidence of record that the Veteran has headaches secondary to his cerebrovascular accident ss or his hypertension.  See December 2009 private medical opinion of Dr. N.A.O.V.; May 2009 VA primary care note.  Finally, for the issue of service connection for dizziness, there is evidence of record that the Veteran has dizziness secondary to his cerebrovascular accidents or his hypertension and depression.  See May 2009 VA Agent Orange Registry note; December 2009 private medical opinion of Dr. N.A.O.V.; December 2009 VA psychiatry admission evaluation note.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders at issue.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records from the VA healthcare system in San Juan, Puerto Rico, dated from July 2012 to the present.  These records should be associated with the claims file.  

2.  After securing any treatment records, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his multiple cerebrovascular accidents.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

If the Veteran is bedridden, all reasonable accommodations should be made for a VA examination.  If no VA examination is possible due to the Veteran's medical condition, the VA examiner should still render the medical opinions listed below.  

It should be noted that the Veteran is presumed to have been exposed to herbicide agents during his military service in Vietnam.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not the Veteran's cerebrovascular accidents are causally or etiologically related to his military service, including herbicide exposure therein (notwithstanding the fact that the disorder is not presumed to be associated with herbicide exposure).  

In rendering this opinion, the VA examiner is advised that the NAS IOM's Veterans and Agent Orange:  Update 2012, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and CVAs / strokes.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2012; see also Notice, 79 Fed. Reg. 20,308 - 20,313 (2014).

The examiner should also state whether it is at least as likely as not that the Veteran's cerebrovascular accidents are either caused by or aggravated by his service-connected type II diabetes mellitus or his hypertension.  

In rendering the above opinions, the examiner should also consider the following evidence: 

The Veteran's service treatment records are negative for any complaint, treatment, or diagnosis of a cerebrovascular accident.  

Following service, the Veteran first sustained a cerebrovascular accident in January 2009, according to VA treatment records.  April 2010 and June 2010 VA discharge summaries reflect that the Veteran sustained additional right-sided cerebrovascular accidents.  A February 2010 VA eye examination contains a copy of an October 2009 MRI of the brain revealing supratentorial and infratentorial encephalomalacic changes as
described sequelae of prior infarcts.  In a December 2009 private medical opinion, Dr. N.A.O.V. opined that the Veteran's ischemic cerebral strokes are the result of his hypertension.  Dr. N.A.O.V. also requested that VA evaluate the Veteran for any type II diabetes mellitus related conditions the Veteran has such as strokes.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After securing any treatment records, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of the Veteran's gastrointestinal disorders with symptomatic anemia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

If the Veteran is bedridden, all reasonable accommodations should be made for a VA examination.  If no VA examination is possible due to the Veteran's medical condition, the VA examiner should still render the medical opinions listed below.  

It should be noted that the Veteran is presumed to have been exposed to herbicide agents during his military service in Vietnam.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current gastrointestinal disorders for the Veteran, to include peptic ulcer disease and residuals thereof, GERD, hiatal hernia, constipation, and chronic diarrhea.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related thereto, including herbicide exposure in service (regardless of the fact that the disorder is not presumed to be associated with herbicide exposure).  

In rendering the above opinion, the examiner should also consider the following evidence: 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a gastrointestinal disorder.  At his report of medical history at separation in October 1967, the Veteran expressly denied a history of frequent indigestion, stomach or intestinal trouble, and rectal disease.  

Following service, a May 2009 VA Agent Orange Registry note reported that the Veteran underwent surgery in 1983 for an ulcer.  An August 2009 VA primary care note indicated that earlier private treatment records from 2002 diagnosed duodenal ulcers, esophagitis, and hiatal hernia.  VA treatment records dated from 2009 to 2013 reflect treatment for peptic ulcer disease and residuals thereof, GERD, hiatal hernia, constipation, and chronic diarrhea.  

In a December 2009 private medical opinion, Dr. N.A.O.V. stated that the Veteran's history of ulcers began with daily symptoms of epigastric pain and pyrosis while he was serving in Vietnam.  The Veteran stated that he self-treated his gastrointestinal problems during service, but was not treated by military medical personnel.  He has stated that he was admitted twice to the hospital with ulcers and symptomatic anemia, melena, and hematemesis a few years after service.  Dr. N.A.O.V. opined that the Veteran's gastric ulcers were related to service, in particular the Veteran's in-service "stress."  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After securing any treatment records, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of the Veteran's hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

If the Veteran is bedridden, all reasonable accommodations should be made for a VA examination.  If no VA examination is possible due to the Veteran's medical condition, the VA examiner should still render the medical opinions listed below.  

It should be noted that the Veteran is presumed to have been exposed to herbicide agents during his military service in Vietnam.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's hypertension manifested in service or is otherwise causally or etiologically related thereto, including herbicide exposure therein. (notwithstanding the fact that hypertension is not a disease presumed to be associated with herbicide exposure).  

In rendering this opinion, the VA examiner is advised that the NAS IOM's Veterans and Agent Orange:  Update 2010, concluded that there was "limited or suggestive" evidence of an association between herbicide exposure and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694; see also Notice, 79 Fed. Reg. 20,308 - 20,313 (2014), Notice, 77 Fed. Reg. 47,924 - 47,928 (2012).  

The examiner should also state whether it is at least as likely as not that the Veteran's hypertension is either caused by or aggravated by his service-connected type II diabetes mellitus.

In rendering the above opinions, the examiner should also consider the following evidence: 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hypertension.  At his report of medical history at separation in October 1967, the Veteran expressly denied a history of high blood pressure.  Upon objective examination at separation, his blood pressure reading was 112/74.    

Following service, a May 2009 VA Agent Orange Registry note and a May 2009 VA primary care note listed the Veteran's reported history of hypertension since 1968.  VA treatment records dated from 2009 to 2013 reflect treatment for hypertension.  The Veteran is prescribed high blood pressure medication.  

In a December 2009 private medical opinion, Dr. N.A.O.V. opined that the Veteran has had high blood pressure since the time he left his military service in 1968.  Dr. N.A.O.V. believed that the Veteran's hypertension was service-connected.  Dr. N.A.O.V. also requested that VA evaluate the Veteran for any type II diabetes mellitus related conditions the Veteran has such as hypertension.    

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After securing any treatment records, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any nephropathy (kidney condition).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

If the Veteran is bedridden, all reasonable accommodations should be made for a VA examination.  If no VA examination is possible due to the Veteran's medical condition, the VA examiner should still render the medical opinions listed below.  

It should be noted that the Veteran is presumed to have been exposed to herbicide agents during his military service in Vietnam.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current kidney disorders for the Veteran.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not the kidney disorder manifested in service or is otherwise causally or etiologically related thereto, including herbicide exposure in service (regardless of the fact that the disorder may not be presumed to be associated with herbicide exposure).  

The examiner should also state whether it is at least as likely as not that a current kidney disorder is either caused by or aggravated by the Veteran's service-connected type II diabetes mellitus.

In rendering the above opinion, the examiner should also consider the following evidence: 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a kidney disorder.  At his report of medical history at separation in October 1967, the Veteran expressly denied a history of kidney stones or frequent or painful urination.  

Following service, a May 2009 VA Agent Orange Registry note listed the Veteran's report of hematuria, dysuria, and urinary frequency.  A urinary tract infection was diagnosed.  A March 2010 VA urinary examiner noted that the Veteran had urinary urgency, dribbling, and leakage.  VA home care notes dated in November 2011 and January 2012 assessed chronic kidney disease, stage two.  In a December 2009 private medical opinion, Dr. N.A.O.V. requested that VA evaluate the Veteran for any type II diabetes mellitus related conditions the Veteran has such as nephropathy.      

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After securing any treatment records, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any bilateral arm or bilateral leg disorder, to include peripheral neuropathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

If the Veteran is bedridden, all reasonable accommodations should be made for a VA examination.  If no VA examination is possible due to the Veteran's medical condition, the VA examiner should still render the medical opinions listed below.  

It should be noted that the Veteran is presumed to have been exposed to herbicide agents during his military service in Vietnam.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current disorders pertaining to the bilateral arms or bilateral legs, to include whether he has peripheral neuropathy.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not the disorder manifested in service or is otherwise causally or etiologically related thereto, including herbicide exposure in service (regardless of the fact that the Veteran's type of peripheral neuropathy, if it exists, is not the "early-onset" type presumed to be associated with herbicide exposure).  

The examiner should also state whether it is at least as likely as not that a current bilateral arm or bilateral leg disorder, to include peripheral neuropathy, is either caused by or aggravated by the Veteran's service-connected type II diabetes mellitus or a cerebrovascular accident.
In rendering the above opinion, the examiner should also consider the following evidence: 

The Veteran's service treatment records are negative for any complaint, treatment, or diagnosis of a bilateral arm disorder, bilateral leg disorder, or peripheral neuropathy disorder.  At his report of medical history at separation in October 1967, the Veteran expressly denied a history of leg cramps, foot trouble, neuritis, loss of use of the legs, loss of use of the arms, painful elbow or shoulder, swollen or painful joints, arthritis, rheumatism, bone, joint, or other deformity.  In addition, no such disorder was found upon objective examination at separation.  

Following service, VA treatment records dated from 2009 to 2013 document paralysis, hemiplegia, atrophy, and hemiparesis to the bilateral upper and lower extremities.  A VA home treatment plan note dated in July 2012 assessed neuropathy.  A May 2009 VA Agent Orange Registry note indicated that the Veteran's left-sided hemiparesis was a residual of his January 2009 CV cerebrovascular accident.  In a December 2009 private medical opinion, Dr. N.A.O.V. stated that the Veteran's cerebrovascular accidents had seriously affected the Veteran's motor skills.  Dr. N.A.O.V. also requested that VA evaluate the Veteran for any type II diabetes mellitus related conditions the Veteran has such as neuropathy.          

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. 

8.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

9.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and any representative an opportunity to respond.

Specifically, the remaining issues to be adjudicated are the following:  service connection for a gastrointestinal disorder with symptomatic anemia; service connection for hypertension; service connection for a cerebrovascular accident; service connection for a bilateral leg disorder (to include neuropathy); service connection for a bilateral arm disorder (to include neuropathy); service connection for nephropathy (a kidney condition); service connection for headaches; service connection for dizziness; service connection for a bilateral eye disorder (retinopathy, diplopia, and blindness); service connection for a heart disorder; secondary service connection for an acquired psychiatric disorder; entitlement to TDIU; entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound; and entitlement to a total temporary rating for hospitalization of a CVA / stroke / heart disorder under the provisions 38 C.F.R. § 4.29.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


